Citation Nr: 1429598	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder, including as secondary to the left knee disorder.

5.  Entitlement to service connection for athlete's foot, bilateral.

6.  Entitlement to service connection for a low back disorder, including as secondary to the left knee disorder.

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty (AD) from March 1976 to September 1979.  He also served in the Army National Guard, including on active duty for training (ACDUTRA) from June to November 1973.

He appealed to the Board of Veterans' Appeals (Board or BVA) from April 2007, March 2010, September 2010 and February 2011 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

He testified in support of his claims during a hearing at the RO in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  The type of hearing he had is often and more commonly referred to as a Travel Board hearing.  A transcript of the proceeding is of record.

The Board is addressing the claims of entitlement to service connection for prostate cancer, PTSD, a left knee disorder, a right knee disorder, including as secondary to the left knee disorder, athlete's foot, bilateral, a low back disorder, including as secondary to the left knee disorder, and Type II Diabetes Mellitus, as reopened, in the REMAND portion of this decision.  The remand of these claims is to the Agency of Original Jurisdiction (AOJ) because they require further development.



FINDINGS OF FACT

1.  In May 2005, the RO considered and denied the Veteran's claim of entitlement to service connection for Type II Diabetes Mellitus.

2.  He did not appeal that prior denial of this claim.

3.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and considered in that decision, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision earlier considering and denying this claim of entitlement to service connection for Type II Diabetes Mellitus is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is alleging entitlement to service connection for Type II Diabetes.  According to his December 2011 VA Form 9 (Substantive Appeal to the Board), he believes this disease developed secondary to his prolonged exposure during his service to radiation while working with 31M20 radios.  According to his February 2014 hearing testimony, this disease also might be due to his PTSD or exposure to Agent Orange while serving stateside at Fort Jackson.

The RO previously considered and denied this claim of entitlement to service connection for Type II Diabetes in a May 2005 rating decision.  In that earlier decision, the RO considered the Veteran's service treatment and personnel records, which included no diabetes diagnosis or notation of diabetes-related symptoms or complaints, and post-service treatment records that included a diagnosis of Type 2 (i.e., adult-onset) Diabetes Mellitus first noted in the early 2000s, decades after the Veteran's discharge from service.  The RO resultantly determined there was no evidence this disease was directly incurred in or aggravated by his active military service or that it initially manifested to a compensable degree within a year of his service to otherwise warrant presuming it was incurred during his service.

The RO appropriately notified the Veteran of that decision and of his procedural and appellate rights, but he did not appeal that earlier denial of this claim, and the RO did not receive new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  That May 2005 decision earlier considering and denying this claim therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Veteran attempted to reopen this claim by written statement received in June 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, the additional evidence that has been associated with the claims file since the RO's May 2005 rating decision includes service treatment and personnel records, VA and private post-service treatment records, and records from the Social Security Administration (SSA), the last two of which show continued care for Type 2 Diabetes.  There also is the Veteran's written statements and hearing testimony explaining the bases of his claim, including that his Type 2 Diabetes developed secondary to Agent Orange exposure during his service at Fort Jackson.


With the exception of some of the service records, which were already on file at the time of the prior rating decision, this additional evidence is new, neither cumulative nor redundant of the evidence previously of record.  The Veteran's written statements and hearing testimony are also material.  By themselves or when considered with the evidence previously of record, they relate to an unestablished fact necessary to substantiate this claim - namely, the requirements of a relevant in-service event (alleged herbicide exposure) that is the purported source or cause of the currently diagnosed disability.  According to the holding in Shade, these assertions at least trigger VA's duty to assist by researching possible herbicide use or storage at Fort Jackson and undertaking any other development required under M21-1MR, the results of which might tend to substantiate the claim.  The Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).


ORDER

Since there is new and material evidence, the petition to reopen this claim of entitlement to service connection for Type II Diabetes Mellitus is granted.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, this diabetes claim and the remaining claims of entitlement to service connection for prostate cancer, PTSD, a left knee disorder, a right knee disorder, including as secondary to the left knee disorder, athlete's foot, bilateral, and a low back disorder, also including as secondary to the left knee disorder, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

First, after the RO issued a March 2013 supplemental statement of the case (SSOC) on the claim of entitlement to service connection for prostate cancer, the Veteran submitted pertinent internet articles to the RO for review.  The RO did not consider these documents in the first instance in support of this or any other pending claim and the Veteran did not waive his right to have the RO do so.  38 C.F.R. § 20.1304.

Second, during the course of this appeal, the RO attempted to assist the Veteran in the development of his claim for service connection for PTSD by seeking verification of an alleged in-service stressor (witnessing a soldier from A Company die after jumping out of a third floor window in Darmstadt, Germany in 1976 or 1977), to which medical professionals have linked the Veteran's PTSD.  The RO contacted the Joint Mortuary Affairs Center (JMAC), which responded in May 2011 that it did not maintain information of this nature and suggested other avenues of development.  The RO then followed up by contacting the recommended sources, but none responded favorably or otherwise.  Additional attempts are thus needed.  

Third, during his February 2014 hearing, the Veteran testified that medical professionals had related or might have related some of the disabilities at issue in this appeal (low back, left and right knee disorders) to his service, or specifically, to his documented in-service left knee injury, which should be service connected.  He also testified that, since he first had tinea pedis ("athlete's foot") in service, he has continued to treat it intermittently.  Given that post-service treatment records confirm he has the claimed disabilities and service treatment records show treatment for a left knee injury and tinea pedis, as alleged, medical opinions are needed so the Board can respond to his assertions in this regard.  

Fourth, medical opinions are also needed in support of the Veteran's claims for service connection for prostate cancer and Type II Diabetes Mellitus.  According to a DD Form 214, he served in radio communications, the duties of which might have exposed him to electromagnetic fields.  He has submitted internet articles discussing possible risks associated with such exposure, including prostate cancer.  


Fifth, the Veteran claims he developed Type II Diabetes Mellitus from Agent Orange exposure while serving at Fort Jackson (or possibly due to his PTSD or the exposure to electromagnetic fields), but no development has been done to determine whether Fort Jackson used or stored Agent Orange during his time in service and especially while there. 

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Attempt to verify that the Veteran witnessed a soldier jumping out of a three story building in Germany in 1976 or 1977.  Exhaust all avenues of development to do so, including by contacting the three sources noted in JMAC's May 2011 letter (Deputy Chief of Staff at the U.S. Army Europe (AEAGA), the AEAGA at Campbell Barracks and the U.S. Army Records Management and Declassification Agency) and all other pertinent sources and obtaining the unit and casualty histories of A Company, serving in Germany in 1976 and 1977.  Demand responses, whether favorable or unfavorable, from each source contacted.  

2.  Contact the Veteran and ask him to provide more specific information regarding the circumstances surrounding his alleged exposure to Agent Orange at Fort Jackson.  Then research whether there was Agent Orange used at Fort Jackson during the time period alleged and notify the Veteran of the results of such research.   

3.  Afford the Veteran a VA examination of his knees and back.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's history of knee and back problems. 

(b) Pay particular attention to the service treatment records (STRs), which include documentation of an in-service left knee injury, the Veteran's written statements and hearing testimony, which include assertions of continuous left knee symptoms since service, and post-service treatment records, which include diagnoses of left and right knee osteoarthritis and chronic low back pain syndrome.

(c) Diagnose all knee and back disorders shown to exist.

(d) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that any diagnosed knee or back disorder is related or attributable to the Veteran's active service, including the documented left knee injury. 

(e) Provide an opinion as to whether any right knee or back disorder is due to - meaning caused OR aggravated by - the Veteran's left knee disorder.  

(f) In expressing each opinion, accept as competent the Veteran's reported history of lay-observable knee and back symptoms.

(g) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Afford the Veteran a VA examination of his feet.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's history of athlete's foot or other skin abnormalities on the feet. 

(b) Pay particular attention to the STRs, which include documentation of in-service tinea pedis, post-service treatment records, which include a diagnosis of foot fungus, and the Veteran's written statements and hearing testimony indicating that this condition has manifested continuously since service.

(c) Indicate whether the Veteran has athlete's foot (if not evident on examination, note any evidence of this condition during the course of the appeal).


(d) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that athlete's foot or any other skin abnormality on the feet is related or attributable to the Veteran's active service (initially manifested in service), including the documented in-service tinea pedis. 

(e) In expressing this opinion, accept as competent the Veteran's reported history of lay-observable skin symptoms on the feet.

(f) Provide explanatory rationale for the opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

(g) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

5.  Transfer the claims file to a VA examiner for an opinion in support of the Veteran's claim for service connection for prostate cancer.  Advise him or her to proceed with the following instructions. 


(a) Review and consider the pertinent history and confirm in writing that the review included all relevant evidence in the claims file.  

(b) Pay particular attention to post-service treatment records, which include a diagnosis of prostate cancer, the Veteran's written statements and hearing testimony indicating that this condition developed secondary to his duties as a radio communicator, and the internet articles he submitted to support this assertion.  

(c) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that the prostate cancer is related or attributable to the Veteran's active service, including his duties as a channel communications equipment operator, during which he might have been exposed to electromagnetic fields. 

(d) Provide explanatory rationale for the opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

(e) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

6.  Transfer the claims file to a VA examiner for an opinion in support of the Veteran's claim for service connection for type 2 diabetes mellitus.  Advise him or her to proceed with the following instructions. 

(a) Review and consider the pertinent history and confirm in writing that the review included all relevant evidence in the claims file.  

(b) Pay particular attention to post-service treatment records, which include a diagnosis of type 2 diabetes, the Veteran's written statements and hearing testimony indicating that this condition developed secondary to his PTSD, his duties as a radio communicator or Agent Orange exposure at Fort Jackson, and the internet articles he submitted to support this assertion.  

(c) After considering all potentially relevant evidence, provide an opinion as to whether it is as likely as not that the type 2 diabetes mellitus is related or attributable to the Veteran's active service, including his duties as a channel communications equipment operator, during which he might have been exposed to electromagnetic fields, and his service at Fort Jackson, where he was allegedly exposed to Agent Orange. 

(d) If not, provide an opinion as to whether the Veteran's type 2 diabetes mellitus is proximately due to, the result of, or aggravated by, his PTSD.

(e) Provide explanatory rationale for the opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

(f) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

7.  Review the examination reports and opinions to ensure they comply with the instructions and respond to the questions asked.  If they do not, return them to the examiners for correction and all necessary additional information.  

8.  Then readjudicate these claims in light of this and all other additional evidence in the physical and electronic claims file, including that which was submitted since March 2012.  If any claim continues to be denied, send the Veteran and his representative a SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


